DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-10 and 12-22 are:
Regarding claims 1-10, 12-14, 21 and 22, the prior art does not teach or fairly suggest in combination with the other claimed limitations a distribution box for cables, the distribution box comprising: a retaining structure configured to orient the plurality of modules along the longitudinal direction, the retaining structure extending between a lower portion of the retaining structure and an upper portion of the retaining structure along the longitudinal direction and configured to be attached on to a lower portion of the base module and on to an upper portion of the cap module.
Regarding claims 15-19, the prior art does not teach or fairly suggest in combination with the other claimed limitations a distribution box comprising: a retaining structure configured to act on the base module and the cap module to-orient the base, the distribution, and the cap modules along a first direction, the retaining structure being attached to a major surface of the stacked configuration comprising the first direction and the second direction.

These limitations are found in claims 1-10 and 12-22, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


August 4, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848